     Case: 1:20-cv-00057 Document #: 10 Filed: 02/18/20 Page 1 of 3 PageID #:30




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



JAMES THOMPSON,

               Plaintiff,
                                                    Civil Action No. 1:20-cv-00057
                     v.

SIRIUS XM RADIO, INC.,

               Defendant.



                               STIPULATION OF DISMISSAL

       Plaintiff James Thompson (“Plaintiff”), pro se, and Defendant Sirius XM Radio Inc.

(“Sirius XM”), by counsel, hereby stipulate and agree that all matters herein between them have

been resolved, and that Plaintiff’s cause against Defendant Sirius XM should be dismissed, with

prejudice, with each party to bear its own costs and attorneys’ fees. Plaintiff has given Sirius

XM permission to file this Stipulation.



Dated: February 18, 2020                        Respectfully submitted,

                                                /s/ Christopher A. Hall _____________
                                                Christopher A. Hall
                                                JONES DAY
                                                77 West Wacker
                                                Chicago, Illinois 60601-1692
                                                Tel: (312) 782-3939
                                                Fax: (312) 782-8585
                                                Email: chall@jonesday.com

                                               Attorneys for Defendant Sirius XM Radio Inc.
    Case: 1:20-cv-00057 Document #: 10 Filed: 02/18/20 Page 2 of 3 PageID #:31




Dated: February 18, 2020               Respectfully submitted,

                                       /s/ James Thompson (with permission)
                                       __________________
                                       James Thompson
                                       Plaintiff Pro Se
                                       PO BOX 597123
                                       Chicago, IL 60659
                                       jamesthompsonlegal@gmail.com




                                       -2-
     Case: 1:20-cv-00057 Document #: 10 Filed: 02/18/20 Page 3 of 3 PageID #:32




                              CERTIFICATE OF SERVICE

       I, Christopher A. Hall, certify that on February 18, 2020, I caused the foregoing
STIPULATION OF DISMISSAL. to be filed with the Clerk of the Court and served upon all
counsel of record via the CM/ECF system.


                                                  /s/ Christopher A. Hall
                                                     Christopher A. Hall




                                            -3-
